Citation Nr: 1514846	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis other than of the spine.

2.  Entitlement to service connection for a cervical disability ( claimed as cervical cytologic material and predominance of coccobacilli).

3.  Entitlement to service connection for a disability manifested by sores of the mouth and nose.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for allergic rhinitis (claimed as a sinus disorder).

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to a rating in excess of 40 percent for fibromyalgia.
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from January 1994 to December 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability and a skin disability and a rating in excess of 40 percent for fibromyalgia (in August 2008) and (after the submission of additional evidence within one year (January 2009 statement)) continued the prior denials and additionally denied service connection for pes planus, allergic rhinitis, a cervical disability, arthritis, and sores of the mouth and nose (in March 2010).  In her November 2012 substantive appeal, the Veteran requested a Travel Board hearing; in January 2013 written correspondence, she withdrew the hearing request.  See 38 C.F.R. § 20.704(d)

The issues of service connection for rhinitis and a low back disability and seeking a rating in excess of 40 percent for fibromyalgia are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) arthritis in any joints other than the spine.
2.  The Veteran is not shown to have (or during the pendency of this claim to have had) a cervical disability.

3.  The Veteran is not shown to have (or during the pendency of this claim to have had) a disability manifested by sores of the mouth and nose.

4.  The Veteran's alopecia was not noted in, and is not shown to be related to, her service; seborrheic dermatitis diagnosed postservice is shown to have been acute and resolved, and is not shown to have been related to her service; other instances of rash noted postservice were acute reactions to postservice etiological factors, and are not shown to have represented a chronic skin disability.

5.  Pes planus was noted on the Veteran's entry in service, and is not shown to have increased in severity (in either foot) during or as a result of service.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of joints other than the spine is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a cervical disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for a disability manifested by sores of the mouth and nose is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
 
4.  Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  January 2008, December 2008, March 2009, and January 2010 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, the evidence she was responsible for providing, and of how disability rating and effective dates of awards are assigned.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  Several records indicate that the Veteran receives private dermatological treatment, and that such records could be pertinent to the claims decided herein.  However, the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The Veteran received several letters informing her of the information needed to adjudicate her claims.  In response to those notices, she provided releases for VA to obtain records from VA treatment facilities and from a private physician who treated her for fibromyalgia; she did not provide a release for the records of her private dermatologist.  As the record clearly indicates that she was notified of the need for relevant treatment records, and her conduct (in providing releases for some treatment providers) indicates that she was aware of such requirement, the Board finds that VA has fulfilled its duty to assist in this matter; further development for the potentially critical private skin treatment record is not possible without the assistance she has chosen to not provide.   

The RO arranged for VA examinations in August 2008 (skin), January 2010 (cervical disability, pes planus) and July 2012 (skin, pes planus).  A review of the examination reports found they contain sufficient clinical findings to constitute medical evidence adequate for rating purposes.  The RO did not arrange for a VA examination/opinion with respect to the claim of service connection for arthritis.  Absent any competent (medical) evidence suggesting that the Veteran has arthritis (in any joint other than her spine), an examination to secure a medical opinion is not necessary, as even the low threshold standard (for determining when an examination or opinion is necessary) in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established by showing continuity of symptoms after discharge.  38 C.F.R. §  3.303(b). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Furthermore, service connection is warranted for a disability that is proximately due to or a result of a service connected disability.  38 C.F.R. §3.310.  Briefly, the elements of a successful secondary service connection claim are evidence of: a current disability (for which secondary service connection is sought); a disability already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether the above requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Arthritis and Cervical Disability

Regarding the claims of service connection for arthritis (other than in the spine) and a cervical disability, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disabilities for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999). 

There is no competent evidence in the record that the Veteran has (or during the pendency of this claim has had) arthritis in any joint other than in her spine (discussed separately in the remand portion, below).  While her medical records note complaints of joint pain, such pain has been attributed to her service-connected fibromyalgia.  (See, e.g., October 2010 private treatment record, noting musculoskeletal symptoms assessed as likely due to fibromyalgia.)  Furthermore, x-rays (of joints other than the spine) and other diagnostic tests have been negative for arthritis.  (See, e.g., November 2008 VA treatment record (noting negative findings regarding the shoulder and knee) and August 2003 negative bone scan (following May 2003 subjective complaints of arthritis)).  To the extent that the Veteran has separate diagnoses of any joint disability, the Board notes that bilateral chondromalacia patellae with bursitis is already separately service-connected.  The Board notes that, on separation from service, the Veteran reported that she had a diagnosis of knee arthritis.  However, the medical evidence of record, to include the October 2002 service separation examination report, shows that the actual diagnosis was chondromalacia patellae.  Thus, the Board finds that the Veteran's report of diagnosis (which she is competent to provide) is contradicted by the medical evidence of record.

The Board notes the Veteran's lay statements that she suffers from arthritic pain.  (See, e.g., January 2009 statement.)  However, she has not submitted (or identified for VA to secure) evidence of a finding or diagnosis underlying the pain complaint.  While she is competent to report subjective symptoms, such as pain, whether such symptoms represent arthritis is a medical question that requires medical expertise (and diagnostic studies).  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  As noted above, the uncontradicted medical evidence of record shows that the Veteran experiences musculoskeletal pain as a result of her service-connected fibromyalgia/chondromalacia patellae and does not also have arthritis of any joint other than her spine.

Regarding the claim of service connection for a cervical disability, the Veteran appears to refer to a December 2000 STRs when the results (cytological material analysis) of a pap test included findings of a low grade squamous intraepithelial lesion and predominance of coccobacilli consistent with shift in vaginal flora.  The Board also notes a March 2000 STR when the cervical cytologic material was consistent with candida species.  
In July 2002, the Veteran's cervix was removed as part of a total abdominal hysterectomy performed to treat chronic pelvic pain/fibroids.  On pathological examination of the cervix, there were no significant changes.  (Notably, residuals of hysterectomy are service-connected, and the Veteran has also been awarded  special monthly compensation for loss of use of a creative organ.)  The report of her October 2002 service separation examination notes a prior medical history of an ovarian cyst and hysterectomy, but is silent for a diagnosis of a cervical disability.  In an accompanying report of medical history, she noted the ovarian cyst, hysterectomy, and December 2000 pap results, but did not mention a cervical disability.  

On May 2004 postservice pap testing, results were normal.  

On January 2010 VA examination, the examiner did not note any gynecological abnormalities other than the absence of uterus and cervix.  The examiner specifically considered the December 2000 abnormal pap results and opined that they suggested a low grade squamous intraepithelial lesion were "most likely affected by the heavy bacterial proliferation" (coccobacilli), because the 2002 pathology and 2004 pap testing were both normal.

The Board acknowledges that the Veteran had an abnormal pap test during service.  However, an underlying chronic cervix disability was not diagnosed, and subsequent testing (during and postservice) was normal.  The January 2010 VA examination did not identify a separate cervix disability (the Veteran's cervix was removed in service as part of her total hysterectomy, residuals of which are service-connected).  Her cervix absence is recognized/encompassed by her award of special monthly compensation for loss of use of a creative organ.

The Veteran has not satisfied the threshold legal requirement for substantiating claims of service connection for arthritis (other than of the spine) and for a cervical disability; she has not shown a diagnosis of the disability for which service connection is sought.  Therefore, she has not presented valid claims of service connection for such disabilities.  See Brammer, supra.  Consequently, the preponderance of the evidence is against these claims.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in these matters must be denied.

Mouth and Nose Sores and Skin Disability (to include Alopecia)

The Veteran's STRs document two episodes of rash.  In February 1996, she complained of an itching rash on her arms, legs, and face for a month.  On further evaluation, candidiasis was diagnosed and treated with a topical antifungal.  In April 1997, she reported 15 minutes of burning and itching after falling in some bushes.  Contact dermatitis was diagnosed and treated with a topical ointment.  On October 2002 service separation examination her nose and mouth were normal on clinical evaluation and she did not report any relevant symptomatology in an accompanying report of medical history.  A tubal ligation scar was the only noted skin disability.  

January through August 2003 private treatment records note complaints of hair loss, dry patches of skin, a rash on her face and chest, and hypersensitive skin.   The hair loss was diagnosed as alopecia (March 2003), and the hypersensitive skin attributed to fibromyalgia (July 2003).  However, on physical examination, there was no rash on her cheeks and no objective indication of a rash; she was negative for any nasal or oral ulcerations (May and August 2003).  

On January 2004 VA treatment evaluation, the Veteran reported episodic skin rashes.  However, examination was negative for any rashes, lesions, or ulcers, and her mouth, nose, and throat were normal.  A September 2004 VA treatment record notes her complaint of occasional burning sensation on right upper arm and thigh that resolves after a day or two.  On May 2005 VA examination conducted in conjunction with other claims, the Veteran complained of a rash on her face and chest wall, but no rash was found on examination.  She also complained of sores in her mouth, but none were evident on examination; examination of the head and neck was normal.  

A June 2007 VA treatment record notes the Veteran reported an itching scalp and hair that was falling out; slight scaling on scalp was noted.  In October 2007, she received VA treatment for hives, assessed as a systemic allergic reaction.  On follow-up appointment, the assessment was a likely contact allergy to something present on salad greens she had handled.  

In a statement received in March 2008, the Veteran's mother reported that the Veteran been steadily losing her hair over the past year, to the point of near baldness, that her scalp was tender, and she experienced burning sensations of parts of her body.  She also reported an intermittent facial rash.  

On August 2008 VA skin examination, the examiner noted that the Veteran's STRs are silent for any indication of hair loss, and that the Veteran brought with her a photo showing that she had a full head of hair while on active service (i.e., that hair loss was not noted during service).  The examiner noted the complaints of rash that was treated in service, as well as her normal skin examination on separation from service.  The examiner recorded the Veteran's current complaints of more than one year of dry and uneven skin in the nasolabial folds, dry scaling skin on the outer edge of her ears, and swelling, itching, and scaling of the earlobes.  On physical examination, there was dryness and very slight papulation of the skin of both nasolabial folds, dryness with flaking on the outer helices of both ears, and mild inflammation, thickening, and scaling of the skin around both earlobe piercings; arm and leg skin was normal.  There was also generalized thinning of the hair of the entire scalp without patchy hair loss or scaling.  

Mild seborrheic dermatitis of the nasolabial folds and the outer helices of both ears was diagnosed, as was a contact allergy of the earlobes (likely due to metal allergy), and alopecia.  The examiner opined that none of the conditions diagnosed were related to the rash noted in service, as that was a different type of rash not shown on present examination.  

In an October 2008 VA treatment record, the Veteran reported an urticarial/hypersensitivity reaction, cause unknown, that only happened once (i.e., in October 2007, as noted above).  A two year history of alopecia, cause unknown, was also noted.  

On January 2010 VA fibromyalgia examination, the Veteran complained of intermittent sores in her nose and mouth every 2-3 months; no sores were noted on examination.  She also complained of a "rash on her face no one else can see but herself," that sunlight makes her skin itch and burn, and that she had experienced hair loss over the last two years.  On physical examination, no alopecia was noted, and no rash was present on the face.  Her skin was very sensitive to touch.  The diagnosis was fibromyalgia.  

A May 2010 private treatment record notes the Veteran's reports of several years of thinning hair, a sore scalp (especially when in the sun), and the feeling of a fine rash on her skin "even though people tell her there is no rash present."  Her hair was noted to be thinner in some areas, but no other skin disability was noted.  The assessment was fibromyalgia and alopecia.  A June 2010 private treatment record notes no rash was present.  

On July 2012 VA skin examination, the examiner recorded the Veteran's complaints that when she is in the sun for more than 5 minutes, she experiences an itching/burning sensation in her skin, and that she has a burning sensation on her left arm and thigh that occurs intermittently in 5 minutes intervals twice a month.  She also reported several years of hair loss and scalp tenderness, and the examiner noted a prior diagnosis of alopecia.  On physical examination, the examiner noted androgenic alopecia, which was defined as thin hair, but no other skin disability was noted.  The examiner opined that the alopecia was less likely than not associated with the Veteran's fibromyalgia because there is no medical literature that supports a direct or indirect link between the two conditions.  No other skin disability was diagnosed.

The Board notes that the Veteran has received postservice diagnoses of alopecia and seborrheic dermatitis.  She has not asserted that alopecia was manifested in service, and provided a photograph to a VA examiner illustrating that she did not have hair loss during service.  She alleges that her alopecia may be related to her fibromyalgia.  However, the etiology of her alopecia is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  The medical evidence that directly addresses this question is the opinion of the July 2012 VA examiner to the effect that the there is no medical literature supporting a connection between alopecia and fibromyalgia.  The opinion is probative evidence in this matter; as there is no competent evidence to the contrary, it is persuasive.

Seborrheic dermatitis was seen only on August 2008 VA examination, and that the examiner opined that it was not related to a rash seen during service, as it was a different kind of rash.  (There is no allegation or other indication in the record that the seborrheic dermatitis on the face and ears is secondary to fibromyalgia.)  The diagnosis of different types of rash is a medical question, and, as noted above, the Veteran does not have medical expertise.  Thus, the probative evidence on the matter is limited to the August 2008 VA opinion, which is persuasive.

Regarding other instances of rash noted in the record (e.g., contact dermatitis due to metal allergy (see August 2008 VA examination) and contact dermatitis due to salad greens (see October 2007 VA treatment records)), the Board notes that such instances were attributed by the competent (medical) evidence of record to specific (acute) causes other than service/service-connected disabilities.

The Board notes the Veteran's lay statements that she experiences sores in her nose and mouth, that her skin burns and itches when she is in direct sunlight, and that she has a rash on her cheeks (see, e.g., January 2009 statement.), and that a statement from her mother appears to support the contentions regarding a facial rash and the effects of sunlight.  However, the Board also notes that, other than those specific instances of rash (attributed to other causes/etiologies) noted above, no relevant disability is noted in any of her treatment records, VA or private, nor has she identified any records that would show that such symptoms had been clinical observed or that any relevant diagnosis had been rendered.  Thus, while her statement, and that of her mother, are competent to the extent that they report observable symptoms, they are not competent evidence to establish that such symptoms reflect a chronic disability related to service/service-connected disabilities.

The Board notes that the Veteran and her private treatment provider appear to have associated the symptoms of burning/painful skin with her fibromyalgia.  See, e.g., Veteran's November 2012 statement (describing her skin pain/sensitivity as a manifestation of her fibromyalgia) and the July 2003 private treatment record (associating skin hypersensitivity with a fibromyalgia flare-up).  As for the claimed symptom of facial rash, the Veteran has conceded on several occasions, including both on VA examination and in the course of private treatment, that while she feels like she has a rash, others have told her that they cannot see one; no rash, other than those noted above (including the seborrheic dermatitis medically differentiated from the rashes seen in service), has been noted in the medical record.  Likewise, no mouth or nose sores have been noted on private or VA examination.  Thus, while the Veteran is competent to report symptoms that she experiences, she has not pointed to any medical evidence identifying a separate skin disability underlying such complaints.  Consequently, the Board finds that further development to determine an etiology of an underlying pathology is unnecessary.  

In sum, the competent (medical) evidence of record indicates that the diagnosed skin disabilities of record are not related to the Veteran's service and, in the case of alopecia, not related to her service-connected fibromyalgia.  Reported (but not clinically confirmed) symptoms of a skin disability are not associated with an underlying skin diagnosis for which service connection might be awarded.  [The Board notes that the Veteran has not authorized VA to secure records of her private dermatology treatment which may contain information critical to this claim.]  Consequently, the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the appeal in these matters must be denied.

Pes Planus

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On November 1993 examination for entry in service, the Veteran was noted to have mild, asymptomatic pes planus.  While the pre-existing disability did not disqualify her from service, the presumption of sound condition did not attach with respect to that disability.  A July 1999 STR notes a diagnosis of bilateral patellofemoral pain syndrome with pes planus and the prescription of over-the-counter shoe orthotics.  No foot disability was noted on examination at separation, and the Veteran denied any foot trouble in an accompanying report of medical history.

The Veteran's postservice treatment records are silent for any complaints associated with pes planus.  

On January 2010 VA examination, the examiner noted the enlistment examination diagnosis of mild, asymptomatic pes planus, as well as the Veteran's complaints of numbness and burning in her right foot that were associated with swelling in the left arm and not associated with ambulation or shoes (i.e., not associated with her pes planus.)  The Veteran reported no trouble walking.  On examination, her arch was present with weight bearing and non-weight bearing.  The loss of arch was very minimal, bilaterally, with no tenderness associated with weight bearing.  The diagnosis was mild, asymptomatic pes planus.  In a February 2010 addendum opinion, another examiner opined that it would be mere speculation to opine as to aggravation or permanent increase beyond the natural progression by service, as the diagnosis remained mild, asymptomatic pes planus without objective evidence supporting a claim for aggravation.  

On July 2012 VA examination, the examiner noted the enlistment examination diagnosis of asymptomatic pes planus, and the Veteran's denial of any pain associated with flat feet.  On physical examination, she had a good arch with and without weight bearing, and there was no objective evidence of pes planus.  

The medical evidence of record is silent for any evidence that the Veteran's pes planus increased in disability during/was aggravated by her active service.  While the February 2010 VA addendum opinion provider stated that she could not provide an opinion without resort to speculation, the Board notes that she provided a rationale supporting a negative opinion: that the then-current diagnosis was the same as on entry to service, and that there is no objective evidence of aggravation.  The Board also notes that this finding (lack of aggravation/disability increase) is consistent with the other medical evidence of record, including the October 2002 exit examination (silent for any foot complaints) and July 2012 VA examination (finding no evidence that a current diagnosis of pes planus was warranted.)  Given these medical findings, and the lack of any relevant symptomatology asserted by the Veteran, the Board is satisfied that the Veteran's pre-existing pes planus did not increase in severity during, or as a result of, service.  As it is no worse now than it was on service enlistment examination (to the point that it may no longer exist), it could not have increased in severity during, or as a result of, service.  Consequently, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.


ORDER

Service connection for arthritis (other than of the spine) is denied.

Service connection for a cervical disability is denied.

Service connection for a disability manifested by sores in the mouth and nose is denied.

Service connection for a skin disability is denied.

Service connection for pes planus is denied.



REMAND

Rhinitis

On January 2010 VA examination, the examiner stated that there was no record of allergic rhinitis in the Veteran's STRs.  However, on review of the record, the Board notes that, in an April 1999 STR, there is a notation that the Veteran was experiencing an increase in headaches, possibly triggered by her spring/summer allergies and that a master problem list has a January 2001 entry of "allergy?"  In conjunction with the Veteran's lay assertion that she suffers from seasonal allergies, the Board finds that the STRs indicate that the January 2010 VA examination was based on an inaccurate factual premise.  Remand is required for a VA examination and medical opinion that considers all relevant evidence of record.

Low Back Disability

The Veteran has had lumbar spine degenerative joint disease (DJD) diagnosed, and there is a July 2010 negative VA medical opinion (and rationale) regarding direct service connection.  The opinion provider appears to have also provided a negative opinion regarding aggravation/secondary service connection, but without accompanying rationale.  (See July 2010 VA back conditions disabilities benefits questionnaire, noting that the Veteran's spine DJD "is not caused by or aggravated by any diagnosed condition.")  Consequently, a remand to secure rationale supporting the opinion regarding aggravation/secondary service connection is necessary.

Fibromyalgia

The Board notes that the Veteran is already assigned the highest schedular rating (40 percent) for her service-connected fibromyalgia.  She alleges that her disability is more disabling than is contemplated by the current rating assigned.  The assignment of the maximum schedular rating, combined with an allegation that the disability causes more functional impairment than is contemplated by the rating assigned, triggers the requirement that the VA consider whether the matter should be referred for consideration of an extraschedular rating.  As the AOJ has not yet considered this in the first instance, remand is warranted.  As she appears to receive on-going private and VA treatment for her service-connected fibromyalgia, and records of ongoing treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.  In addition, as she has alleged worsening since the last examination (see November 2012 statement), a contemporaneous examination to determine the severity of her fibromyalgia must be obtained before the AOJ makes a formal finding as to whether the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for fibromyalgia (that are not already associated with the claims file.)  The AOJ should also ask her to provide releases for VA to obtain records of her private treatment for fibromyalgia.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.  

2.  The AOJ should also ask the Veteran to provide documentation (or releases for VA to obtain such documentation) of the days of work lost due to fibromyalgia since the last (July 2012) VA examination.  

3.  After the above development is complete, the AOJ should arrange for appropriate examination of the Veteran to assess the current severity of her fibromyalgia.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to provide a detailed description of the symptoms and associated functional impairment she alleges are related to her fibromyalgia (and comment whether those reports are consistent with clinical findings).  Any indicated studies should be performed, and all findings reported in detail.  The examiner must be provided a copy of the rating criteria for fibromyalgia and should comment as to whether there is objective evidence that the Veteran experiences symptoms/functional impairments associated with her fibromyalgia that are not contemplated by the schedular criteria.  

The examiner must explain the rationale for all opinions.

4.  The AOJ should also secure for the record an addendum medical opinion from the provider of the July 2010 VA spine examination to ascertain whether the Veteran's diagnosed DJD of the spine is caused or aggravated by her service-connected fibromyalgia.  All opinions must include complete rationale that cites to factual data and/or medical literature, as deemed appropriate.  If the July 2010 VA examiner is unavailable (or unable) to provide the opinion sought, the AOJ should arrange for the record to be reviewed by another examiner for the opinion(s) sought.

5.  The AOJ should also arrange for an ENT examination of the Veteran to determine the nature and likely etiology of her current allergic rhinitis/sinusitis.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record the examiner should: 

(a) identify (by medical diagnosis) any and each of the Veteran's respiratory diagnoses, and 

(b) as to each respiratory entity found (specifically including sinusitis and allergic rhinitis) opine whether such at least as likely as not (50 percent or better probability) is related to the Veteran's service.  The examiner must comment on the April 1999 and January 2001 STRs discussing the possibility of allergies during active service.

The examiner must explain the rationale for all opinions provided.

6.  The AOJ should then review the record, arrange for any further development indicated, to include referral for extraschedular consideration, if warranted, and readjudicate the claims.  [If referral is not deemed warranted the AOJ should specifically address the matter in a formal finding.]  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


